Title: From George Washington to Jonathan Trumbull, Sr., 4 April 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dear Sir
            Head Quarters Morris Town 4th April 1780.
          
          Immediately upon the Rect of your Excellency’s favor of the 22d ulto, I desired Brigadier General Huntington to send as many Officers, as could possibly be spared from the Connecticut line, to take your instructions relative to the Business of recruiting. The number, from our circumstances at this time, will fall infinitely short of your Excellency’s requisition, but you may be assured that every expedient has been fallen upon, to make it as large as possible.
          Not having seen a Copy of your late law, I have not been able to inform the Officers going upon the recruiting service, to what emoluments they will be intitled, to compensate them for their trouble and necessary and unavoidable Expences. The travelling Charges only of a subaltern Officer to and from Connecticut, at this time, will amount to nearly his year’s pay. I make no doubt but the state will take the matter into consideration, and make a reasonable provision, if it has not been already done. I hope the endeavours of your State, and of every other in the Union, to compleat their quotas of Troops, will be attended with the desired success—than which nothing will contribute more to put an end to the Contest in which we are engaged, and which, from its weight,

bears hard upon our Abilities to continue it. I am with very sincere Respect and Esteem Your Excellency’s Most obt and humble Servt
          
            Go: Washington
          
        